DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the current grounds of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2014/0214424) in view of Coon et al. (US Pub 2009/0055180) and in further view of Hernandez-Abrego et al. (US Pub 2012/0295708).
Regarding claim 1, Wang discloses a voice assistant system configured to receive voice commands and provide instructions to vehicle sub-systems associated with one of a plurality of zones in a vehicle compartment (see abstract and 0022), the voice assistant system comprising: at least one audio capturing device for capturing voice commands from a user (para 0025-0027); an image capturing system comprising a face tracking functionality for capturing images of the user and detecting which user is presently issuing voice command (see para 0061-0062 – “the visual processing modules (e.g., face detection module 304 and/or the lip tracking module 306) may achieve more than just assisting in the voice recognition. For example, with a robust face detection module 304, IVI system 100 could automatically tell the identity of who is speaking”); and a control unit configured to: receive signals indicative of the voice commands from the audio capturing device (para 0017, 0060), receive input signals from the face tracking functionality of the image capturing system configured to track facial motions (para 0061-0062; para 0022-0027), 
based on the input signals from the image capturing device, indicating the facial motions, detect a user issuing the voice command from the plurality of zones (see para 0061-0062), and
Wang does not disclose based on the detected present zone of the user issuing the voice command, provide a control signal to a sub-system associated with the present zone of the user for controlling the sub-system according to the voice commands.
Coon discloses based on the detected present zone of the user issuing the voice command, provide a control signal to a sub-system associated with the present zone of the user for controlling the sub-system according to the voice commands (para 0023 – “users in each zone of the vehicle 10 can set the temperature of the HVAC system by speaking a command, such as ‘Temperature 72.’ The recognizer system will know, based on each user's location and identification, for what zone the temperature is to be adjusted”).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Coon in order to automatically identify which zone to control without having the user identifying it (Coon, para 0023).
Wang in view of Coon does not explicitly disclose based on the facial motions detect a present zone of the user issuing a voice command from the plurality of zones.
Hernandez-Abrego discloses based on the facial motions detect a present zone of the user issuing a voice command from the plurality of zones (para 0074-0075 – “tracks the direction of the sound, either by performing analysis of mouth movements (634 and 636)”; Also system recognizes which person is the driver by allowing the voice command even though they are not directly looking at the device; Also, Hernandez-Abrego discloses “a user-location tracking algorithm may determine the location of the user, and a depth tracking algorithm may estimate the distance of the user's face to the camera” in para 0047-0048;).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang in view of Coon with the teachings of Hernandez-Abrego in order to determine location of user in an area based on calculating distance from the persons face to the camera (Hernandez-Abrego, para 0047).
	Regarding claim 2, Coon discloses wherein only the sub-system associated with the present zone of the user is controlled according to the voice command, while the sub-system associated with other of the plurality of zones is unaffected (para 0022-0023).
Regarding claim 3, Coon discloses wherein the vehicle sub-system includes a control unit configured to receive the control signal (para 0022).
Regarding claim 4, Wang discloses wherein the image capturing system includes at least one image capturing device, wherein the control unit is configured to determine the present zone of the user based on image data from the at least one image capturing device (para 0022).
Regarding claim 8, Coon discloses wherein the number of zones is at least four (para 0022).
Regarding claims 11-15, see rejection of claim 1.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2014/0214424) in view of Coon et al. (US Pub 2009/0055180) and in view of Hernandez-Abrego et al. (US Pub 2012/0295708) and in further view of Osman et al. (US Pub 2012/0300061).
Regarding claim 6, Wang in view of Coon and Hernandez-Abrego discloses the image capturing system (para 0022, Wang).
Wang in view of Coon and Hernandez-Abrego does not disclose wherein the image capturing system is a driver monitoring system.
	Osman discloses wherein the image capturing system is a driver monitoring system (para 0035, 0039, 0041).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang in view of Coon and Hernandez-Abrego with the teachings of Osman in order to improve the usability and configurability of electronic devices, better user interfaces are needed to take into account the state of the device as well as the user situation in order to produce intuitive, easy-to-use interfaces, which improve interactions between man and machine (Osman, para 0005).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2014/0214424) in view of Coon et al. (US Pub 2009/0055180) and in view of Hernandez-Abrego et al. (US Pub 2012/0295708) and in further view of Fainberg et al. (US Pub 2020/0105256).
Regarding claim 9, Wang in view of Coon and Hernandez-Abrego discloses the method of claim 1.
Wang in view of Coon and Hernandez-Abrego does not disclose wherein, based on user input, the control unit is configured to merge two or more zones into one zone and, based on the detected present zone of the user, provide the control signal to the sub-system associated with the one merged zone for controlling the sub-system according to the voice commands.
	Fainberg discloses wherein, based on user input, the control unit is configured to merge two or more zones into one zone and, based on the detected present zone of the user, provide the control signal to the sub-system associated with the one merged zone for controlling the sub-system according to the voice commands (para 0078, 0086).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang in view of Coon and Hernandez-Abrego with the teachings of Fainberg such that playback devices may render audio content in synchrony (Fainberg, para 0086).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2014/0214424) in view of Coon et al. (US Pub 2009/0055180) and in view of Hernandez-Abrego et al. (US Pub 2012/0295708) and in further view of Kaja et al. (US Pub 2020/0135190).
Regarding claim 10, Wang in view of Coon and Hernandez-Abrego discloses the method of claim 1.
Wang in view of Coon and Hernandez-Abrego does not disclose discloses wherein, the control unit is configured to provide a feedback control signal to an entertainment sub-system including a speaker in the present zone to thereby generate an audio feedback to the user in the present zone via the speaker in the present zone confirming reception and/or execution of the voice command without providing the audio feedback to other of the plurality of zones.
	Kaja discloses wherein, the control unit is configured to provide a feedback control signal to an entertainment sub-system including a speaker in the present zone to thereby generate an audio feedback to the user in the present zone via the speaker in the present zone confirming reception and/or execution of the voice command without providing the audio feedback to other of the plurality of zones (para 0023 – “A feedback may be provided to the vehicle user informing the declination of the voice command. Otherwise, if the computing platform 104 detects the voice command is from an authorized user such as a previously registered vehicle owner, the process proceeds to operation 218 and the computing platform 104 executes the voice command and provide a feedback to the user”; also para 0024-0026).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang in view of Coon and Hernandez-Abrego with the teachings of Kaja in order to provide feedback to the vehicle user informing the declination of the voice command (Kaja, para 0086).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652